'OPINIÓN DISIDENTE
DEL JUEZ ASOCIADO SEÑOR TRAVIESO
Los hechos de este caso aparecen claramente expuestos (en la opinión emitida por la mayoría de este tribunal.
En ella se califica de “inadvertencia” lo que a mi juicio constituye negligencia, abandono y descuido en la tramita-ción de un pleito ante un tribunal de justicia. Gill v. Peppin, 41 Cal. App. 487, 496; Coleman v. Rankin, 37 Cal. 247. La ley no impone a los secretarios de las cortes de distrito :el deber de notificar a los abogados el señalamiento de día *378para la celebración del juicio. Cubano v. Jiménez et al., 32 D.P.R. 167; Santalís et al. v. El Zenit, 28 D.P.R. 695; Cintrón v. El Zenit, 28 D.P.R. 687. En ese sentido el abogado es tan funcionario de la corte como el secreta-rio. Se presume concluyentemente que asiste a la corte,, y es su deber enterarse de la marcha de sus casos. Guardian Assurance Co. v. López Acosta, 24 D.P.R. 637. No obstante, el 22 de octubre de 1935 el secretario de la corte* ante la cual estaba pendiente el caso de autos, excediéndoseen el cumplimiento de sus obligaciones, notificó al abogado-del demandado que el juicio se celebraría el 4 de noviembre-de ese mismo año. Se deduce de la moción que presentó pos-teriormente para que se dejara sin efecto la sentencia re-caída, que dicha notificación llegó oportunamente a su des-tino. No se trata, pues, de un caso como el de Cubano v. Jiménez et al., supra, en que el secretario no comunicó el señalamiento, a pesar de lo cual este tribunal revocó la re-solución que dejaba sin efecto la sentencia.
¿Y qué razones adujo el apelado para que la corte inferior le eximiera de los efectos de la sentencia que ya habla-sido dictada? Se reducen a lo siguiente:
“2. Que este abogado del demandado no se enteró de dicho se-ñalamiento ni de ... la notificación . . , hasta . . . mucho despuÓ3. de haberse celebrado el juicio, por el motivo de que . . . me encon-traba ausente en la isla ... y cuya notificación f'ué entregada ... a-, una hermana de este letrado, quien ... se olvidó de entregar o-informarme de haberse recibido dicho pliego ... y como este le-trado ... ha tenido que encontrarse ausente . . . apenas podía venir-a esta corte, e ignoraba en absoluto los señalamientos hechos por la. misma.
í£3. . . . que el demandado tiene suficiente y meritoria de-fensa. . .”
Haciendo caso omiso de los deberes que la ley le impone,, el abogado en este caso, teniendo pleitos pendientes y listos-para juicio ante la corte inferior, se ausentó de su oficina sin notificar antes el hecho a la corte, sin dejar a nadie en-*379cargado de su despacho, sin hacer con el ahogado de la parte contraria una estipulación posponiendo todo señalamiento, y sin conseguir de la corte una prórroga. A mi juicio es un error calificar esa conducta como una “inadvertencia,” cuan-do en Gallardo v. Crescioni, 49 D.P.R. 368, enfrentándose a una situación de hechos idéntica, resolvió esta corte que no podía sostener que hubo “equivocación, inadvertencia, sor-presa o excusable negligencia para no asistir al juicio el día señalado,” expresándose así:
“El señalamiento de día para juicio en ese pleito fué hecho en el calendario general de asuntos civiles de la corte y fué notificado por el secretario de la misma al abogado de los demandados. Éstos no comparecieron al juicio personalmente ni por su abogado y oída la prueba que presentó la demandante, recayó sentencia condenando mancomunada y solidariamente a Francisco A. Crescioni y a Eosa Axtmayer a pagar a Elisa Gallardo la cantidad por ella reclamada. Notificada esa sentencia al abogado de los demandados, dicho letrado solicitó de la corte que la dejase sin efecto porque no había tenido conocimiento del día señalado para el juicio y porque en la contes-tación de los demandados fué alegada una defensa meritoria, que no tuvo oportunidad de probar. La corte dejó sin efecto su sen-tencia fundándose en el artículo 140 del Código de Enjuiciamiento Civil y la fiadora demandante interpuso esta apelación.
“No solamente el señalamiento de día para el juicio hecho en el calendario general de la corte fué suficiente aviso para el abogado de los demandados, según hemos resuelto en varias ocasiones, sino que, además, el secretario de la corte notificó ese señalamiento a dicho abogado, por lo que no podemos sostener que en este caso, bajo todas sus circunstancias especiales, hubo de su parte equivoca-ción, inadvertencia, sorpresa o excusable negligencia para no asistir al juicio el día señalado. Por consiguiente, fuera o no meritoria la defensa de los demandados, ellos tuvieron oportunidad,, que no apro-vechó su abogado, de probar la alegación que hicieron y de que se resolviera si era meritoria o no. La demandante no debe sufrir las consecuencias de la conducta del abogado de los demandados.”
No se niega la facultad de las cortes de distrito para resolver cásos como el de autos, de acuerdo con la discreción que les confiere el artículo 140 del Código de Enjuiciamiento Civil, pero el ejercicio de esa discreción tiene su límite (Essig
*380v. Seaman, 89 Cal. App. 295, 298) y sin duda alguna no debe ejercitarse en pugna con anteriores decisiones de esta corte porque ello constituiría un abuso de discreción. Cancela v. Pellot, 34 D.P.R. 664, 668; Dunn v. Standard Acc. Ins. Co., 114 Cal. App. 208, 213.
“La que se contempla no es, sin embargo, una discreción capri-chosa o arbitraria, sino impareial, guiada y controlada en su ejercicio por principios legales fijos. No es una discreción mental a ser apli-cada ex gratia, sino discreción legal para ejercitarse de conformidad non el espíritu de la ley, y en una forma que ayude y no que im-pida o destruya los fines de la justicia. En un caso claro, esta dis-creción no juega ningún papel, su aplicación se limita a casos dudo-sos, donde una mente imparcial vacila. Si se dudase sobre la sufi-ciencia de las razones ofrecidas o sobre los méritos in foro legis de las defensas aducidas, cuando se examinan bajo aquellas reglas de derecho por las que los jueces llegan a sus conclusiones, no debe al-terarse la sentencia de una corte inferior. Si por el contrario, es-tamos convencidos, más allá de una duda razonable, que la corte inferior ha llegado a una conclusión errónea, la parte perjudicada por ese error tiene suficiente derecho a una revocación tanto en el presente •caso como en cualquiera otro.” Bailey v. Taaffe, 29 Cal. 423, 424.
Véanse además: Williamson v. Cummings etc. Co., 95 Cal. 652; Essig v. Seaman, supra, 89 Cal. App. 295; Gill v. Peppin, supra, 41 Cal. App. 487, 493; Coleman v. Rankin, 37 Cal. 247; Durbrow v. Chesley, 24 Cal. App. 416; Redding etc. Min. Co. v. Nat. Surety Co., 18 Cal. App. 488.
En la opinión emitida por la mayoría de este tribunal se cita como autoridad el caso de Gutiérrez et al. v. Foix, 23 D.P.R. 73, y sin embargo se distingue del de autos, el de Cancela v. Pellot, supra, a base de que en éste la corte inferior se “había negado antes a ordenar la apertura de la rebeldía. ’ ’
El caso de Gutiérrez v. Foix, supra, es a mi juicio inapli-cable al de autos, porque en él concurren hechos que faltan aquí. Veámoslo. En aquél:
“. . . . siendo imposible al abogado de los demandantes y ape-lantes estar presente en la vista de novo ante la corte de distrito, *381había telegrafiado al abogado de Foix suplicándole pidiera la sus-pensión del juicio, habiendo recibido la contestación siguiente: ‘Envíe moción pidiendo suspensión. Me allanaré.1... en seguida también le fué enviada una estipulación para la suspensión de la vista hasta que se le enviara nuevo aviso al abogado de Foix.”
Se resolvió, con sobrada razón, a mi juicio, que la corte inferior había abusado de su poder discrecional al declarar sin lugar la moción de los demandantes interesando que se dejara sin efecto la sentencia, ya que “si de hecho no com-pareció fué porque entendió y pudo de buena fe entender que el juicio se suspendería con la conformidad de la parte de-mandada.” El caso es a claras luces distinto. El abogado del demandante fué diligente; estipuló con el de la parte contraria una suspensión.
A pesar de que en el caso de Cancela v. Pellot, supra, la corte inferior se había negado antes a ordenar la apertura de la rebeldía, este tribunal resolvió:
“Frecuentemente hemos resuelto que los negocios o compromisos profesionales fuera del domicilio del cliente no son excusas para dejar de atender a los negocios de un cliente. Si las alegadas ocupaciones profesionales permiten a un abogado hacer tentativas de alegaciones en vez de realmente contestar, entonces los abogados muy ocupados pueden demorar los casos indefinidamente. Nos vemos obligados a dudar si el abogado estuvo demasiado ocupado por unos seis meses para poder prestar la debida atención a este caso, especialmente ha-biendo sido bastante activo el abogado de la demandada en crralqui'er dificultad en que se encontró.
“. . . Un demandante tiene ciertos derechos y no deben hacerse depender del capricho y voluntad arbitraria del abogado de un de-mandado.”
El caso podrá ser más fuerte que el de autos, si se quiere, pero ello no implica que en éste que se resuelve la corte inferior no abusara también de su discreción. La cuestión allí resuelta estaba en isswe y hasta tanto no se revoque, el caso es autoridad para resolver éste y cualquier caso análogo que en el futuro se presente.
*382En vista de lo anterior, opino que la resolución recurrida debió haberse revocado por constituir un claro abuso de dis-creción.